DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-6 and 10-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0106171 (Arepally).
2. Arepally discloses an implantable medical device (anastomosis device 100/200) comprising a plurality of struts (struts 115/215 and 125/225 and struts of flow lumen part (130/230) forming: a barrel portion (flow lumen part 130/230), a first flange (proximal flange part 110/210), and a second flange (distal flange part 120/220). The barrel portion has a first end and a second end and a tunnel or central aperture (aperture 155/255) therethrough (FIG. 1A-1D; P0043). The first flange portion extends from the first end of the barrel portion (FIG. 1A and 1C). The first flange portion including a plurality of first flange members (struts 115/215) configured to apply an apposition force against a first tissue side (see wire 150 of Nitinol at 
3. The first flange portion and the second flange portion are configured to anchor the valve assembly and seal against backward flow (FIG. 5D-5E; P0034 and P0060-P0061). 
4. The first flange portion is configured to apply a first apposition force against the first tissue side and the second flange portion is configured to apply a second apposition force against the second tissue side to conform to tissue topography (FIG. 5D-5E; P0060-P0061). 
5. The first flange portion and the second flange portion are configured to conform to the tissue topography of heart chambers or blood vessels (FIG. 5D-5E; P0060-P0061). 
6. The first apposition force is different from the second apposition force (e.g., Arepally teaches the proximal and distal flange parts having different diameters  at P0040 such that their apposition forces would be different as well due to their varying shapes). 
10. The first flange portion and the second flange portion are configured to move independently of each other to facilitate conformability with tissue topography (FIG. 5D-5E; P0060-P0061).

12. The first flange portion and the second flange portion are configured to fold parallel to the tunnel or central aperture in a delivery configuration (FIG. 3A; P0052). 
13. Arepally discloses an implantable medical device (anastomosis device 100/200) comprising a valve assembly (valve part 140), a first flange portion (proximal flange part 110/210), and a second flange portion (distal flange 120/220). The valve assembly is configured to allow blood flow through a central aperture (aperture 155/255). The first flange portion includes a plurality of first flange members (struts 115/215) configured to apply an apposition force against a first tissue side (see wire 150 of Nitinol at P0038)(also FIG. 5D-5E and P0060). The second flange portion including a plurality of second flange members (struts 125/225) configured to apply an apposition force against a second tissue side (see wire 150 of Nitinol at P0038)(also FIG. 5E and P0061). The valve assembly positioned between the first flange portion and the second flange portion (e.g., “valve part 140/240 may be disposed within flow lumen part 130/230” at P0049). The first flange portion and the second flange portion are configured to move independently of each other (FIG. 5C-5E) and anchor the valve assembly and seal against backward flow (FIG. 5D-5E; P0034 and P0060-P0061). 
14. The first flange portion and the second flange portion are configured to collapse to a low-profile delivery configuration and extend substantially parallel to a longitudinal axis of the central aperture (FIG. 3A; P0052).
15. The first flange and the second flange are configured to self-expand upon positioning at a target site (see wire 150 of Nitinol at P0038)(also FIG. 5D-5E and P0060-P0061)

17. The first flange portion and the second flange portion are configured to extend from the barrel portion at a radial orientation and geometry to exert an apposition pressure on tissue in response to self-expanding at the desired target site (FIG. 5D-5E; P0038 and P0060-P0061). 
18. The first flange portion and the second flange portion are configured to conform to the tissue topography of heart chambers or blood vessels (FIG. 5D-5E; P0060-P0061).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 7-9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0106171 (Arepally), as applied to claims 2 and 13 above, and further in view of US 2016/0045199 (Mooney).
7 and 22. Arepally discloses the invention substantially as claimed as discussed above. Arepally also discloses the implantable medical device has a covering coupled to at least one of the first flange, the second flange, and the barrel portion (P0048). The covering is configured to allow flow through the valve assembly in the tunnel or aperture while preventing flow around the first flange portion and the second flange portion (P0034 and P0048). Arepally does not disclose the covering extending along a length of the barrel portion between the first flange portion and the second flange portion. Mooney teaches an implantable medical device in the same field of endeavor having a covering (21) extending along a length of the barrel portion between the first flange portion and the second flange portion (FIG. 4A-4B; P0045-P0046) for the purpose of forming the barrel portion as an anastomosis conduit (P0007 and P0046). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the covering of Arepally to extend along a length of the barrel portion between the first flange portion and the second flange portion as taught by Mooney in order to form the barrel portion as an anastomosis conduit.
8. The covering is configured to inhibit or prevent tissue ingrowth into at least a portion of the covering material (see Nitinol at P0044).
. 
Response to Arguments
Applicant's arguments filed 03/22/2022 have been fully considered but they are not persuasive. Applicant argues that Arepally fails to teach the valve assembly arranged within the barrel portion. Examiner respectfully disagrees since Arepally specifically teaches the “valve part 140/240 may be disposed within flow lumen part 130/230” at P0049.
Applicant’s arguments regarding the new limitations with respect to the covering have been considered but are moot because the arguments do not apply to the rejection in the previous office action (e.g., do not apply to claim limitations previously rejected).  All arguments directed to new limitations in the amended claims are addressed in the rejection above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/            Primary Examiner, Art Unit 3771